Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed June 30, 2022 have been fully considered. While the arguments are not persuasive for the reasons set forth below, Examiner thanks applicant for their detailed and thorough remarks. Applicant went above-and-beyond by not only clearly articulating their arguments and stance but also showing where the amendment is supported in the originally filed specification.
Re Callahan fails to teach the newly added limitations, to wit, “a plurality of electrically-controllable coloring mechanisms and a plurality of window structures of the vehicle, each coloring mechanism arranged for coloring each of the plurality of window structures” in combination with “the lighting sub-system comprising at least one light source separate from any light source used within the controllable coloring mechanisms”: Examiner respectfully disagrees (Remarks pp. 6-8).
At the outset, Examiner notes that the new limitation stating that “the lighting sub-system comprises at least one light source separate from any light source used within the controllable coloring mechanisms” renders each one of the independent claims indefinite as it conflicts with an earlier limitation defining “at least one light source.” Examiner understands the new limitation to be referring to the same “at least one light source” as recited earlier in the claims.
Next, Callahan still reads on the newly added limitations. Callahan teaches a plurality of electrochromic windows capable of any RGB color, and the windows are installed on a sidewall (Figs. 1 and 16-17). Thus, these windows read on the first portion of the claim reciting “at least one sidewall comprising a plurality of electrically-controllable coloring mechanisms and a plurality of window structures of the vehicle, each coloring mechanism arranged for coloring each of the plurality of window structures.”
And Callahan’s cabin divider shown in Figures 2A-2B read on the lighting sub-system. Thus, Examiner has swapped the components of Callahan from the Non-Final rejection to read on the “at least one sidewall…” and “a lighting sub-system.”
Therefore, this argument is unpersuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 1-3 and 5-9: in claim 1, on the last two lines the newly added limitation renders the claim indefinite, to wit: “and wherein the lighting sub-system comprises at least one light source separate from any light source used within the coloring mechanisms.”
Line 6 contradicts the aforementioned limitation where it recites “a lighting sub-system comprising at least one light source.” Thus, the claim uses the same term “at least one light source” thereby creating a conflict.
Moreover, dependent claims 5-9 refer to “the at least one light source” which is confusing because it is unclear which one of the two “at least one light source” they are referring to.
Examiner understands the newly added limitation on the last two lines as “and wherein the at least one light source of the lighting sub-system is separate from any light source used within the coloring mechanisms arranged for coloring each of the plurality of window structures.”

Re 12-21: independent claims 12 and 21 are defective for the same reasons stated above, to wit, the newly added limitation creates a conflict by reintroducing another “at least one light source,” and has been interpreted similar to claim 1, above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 12-18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callahan et al. US 2008/0042012 (“Callahan,” previously cited and relied upon by Examiner).
Callahan teaches (Figs. 1-2B, 10-19; ¶¶ 4, 39-43, 46, 49, 57-61, 73, 84)
Re 1:
 at least one sidewall comprising a plurality of electrically-controllable coloring mechanisms and a plurality of window structures of the vehicle, each coloring mechanisms arranged for coloring each of the plurality of window structures with at least one first color when operating in a branding state (Figs 1, 16-17: shows one of a plurality of electrochromic windows installed on a sidewall of the aircraft each one of which can cycle through a plurality of colors, branding state is broadly read to include display of logos or color schemas; ¶¶57-60, 73);
a lighting sub-system comprising at least one light source mounted within the vehicle to illuminate an interior of the vehicle with at least one second color when operating in the branding state and with at least one third color when operating in a non-branding state (Figs. 2A-2B, 10: show a panel in interior cabin of aircraft comprising an electrically-controllable coloring mechanism); and
a controller coupled to the coloring mechanisms and the lighting sub-system and configured for operating the coloring mechanisms and the at least one light source concurrently in the branding state (Figs. 11-12, 15A-15B; ¶84),
wherein the at least one sidewall is part of an aircraft, the interior is an aircraft cabin, each electrically-controllable coloring mechanisms comprises a color-coated shield, and wherein the lighting sub-system comprises at least one light source separate from any light source used within the coloring mechanisms (¶¶57-61: discussing color-coated shield; Figs. 2A-2B: the lighting sub-system is a separate panel shown on a cabin divider of the aircraft).

Re 2: wherein the controller is configured for setting the coloring mechanisms and the at least one light source to the branding state simultaneously (Figs. 2A-2B, 10-12; ¶57-60, 73, 84).

Re 3: wherein the at least one first color and the at least one second color are a same color (¶ 39-43, 57-60, 73).

Re 4: wherein the same color is non-white and the third color is white (¶59: describes RGB pixels thus white is one of the possible colors).

Re 5: wherein the controller is configured to set the coloring mechanisms to a first level of at least one of saturation, tint, and  Page 3Attorney Docket No. 05200495-175US tone of the same color and to set the at least one light source to a second level of at least one of saturation, tint, and tone of the same color different from the first level when operating in the branding state (¶4, 39, 41, 60).

Re 6: wherein the controller is configured to cycle the coloring mechanisms and the at least one light source through a plurality of colors when operating in the branding state (¶ 39-43, 57-60, 73).

Re 7: wherein the controller is configured to cycle the coloring mechanisms and the at least one light source through a plurality of at least one of shades, tints, and tones of colors when operating in the branding state (¶ 39-43, 57-60, 73).

Re 9: wherein the controller is configured to coordinate setting the coloring mechanisms and the at least one light source to the branding state with a given event (¶73: attendants/operators may change the color upon determination of any event).

Re 12: 
providing at least one sidewall comprising a plurality of electrically-controllable coloring mechanisms and a plurality of window structures of the vehicle, each coloring mechanisms arranged for coloring each of the plurality of window structures with at least one first color when operating in a branding state (Figs 1, 16-17: shows one of a plurality of electrochromic windows installed on a sidewall of the aircraft each one of which can cycle through a plurality of colors, branding state is broadly read to include display of logos or color schemas; ¶¶57-60, 73);
providing a lighting sub-system comprising at least one light source mounted within the vehicle to illuminate an interior of the vehicle with at least one second color when operating in the branding state and with at least one third color when operating in a non-branding state (Figs. 2A-2B, 10: show a panel in interior cabin of aircraft comprising an electrically-controllable coloring mechanism); and
operating, from a controller coupled to the coloring mechanisms and the lighting sub-system, the coloring mechanisms and the at least one light source concurrently in the branding state (Figs. 11-12, 15A-15B; ¶84),
wherein the at least one sidewall is part of an aircraft, the interior is an aircraft cabin, each electrically-controllable coloring mechanisms comprises a color-coated shield, and wherein the lighting sub-system comprises at least one light source separate from any light source used within the controllable coloring mechanisms (¶¶57-61: discussing color-coated shield; Figs. 2A-2B: the lighting sub-system is a separate panel shown on a cabin divider of the aircraft).

Re 13: further comprising setting the coloring mechanisms and the at least one light source to the branding state simultaneously.

Re 14: wherein the at least one first color and the at least one second color are a same color.

Re 15: wherein the same color is non-white and the third color is white.

Re 16: wherein operating the coloring mechanisms and the at least one light source in the branding state comprises setting the coloring mechanisms to a first level of any one of saturation, tint, and tone of the same color and setting the at least one light source to a second level of any one of saturation, tint, and tone of the same color different from the first saturation level.

Re 17: wherein operating the coloring mechanisms and the at least one light source in the branding state comprises cycling the coloring mechanisms and the at least one light source through a plurality of colors.

Re 18: wherein operating the coloring mechanisms and the at least one light source in the branding state comprises cycling the coloring mechanisms and the at least one light source through a plurality of at least one of shades, tints, and tones of colors when operating in the branding state.

Re 20: wherein operating the coloring mechanisms and the at least one light source in the branding state comprises coordinating operating in the branding state with a given event.

Re 21: 
at least one sidewall comprising a plurality of electrically-controllable coloring mechanisms and a plurality of window structures of the vehicle, each coloring mechanism arranged for coloring each of the plurality of window structures with at least one first color (Figs 1, 16-17: shows one of a plurality of electrochromic windows installed on a sidewall of the aircraft each one of which can cycle through a plurality of colors, branding state is broadly read to include display of logos or color schemas; ¶¶57-60, 73);
a lighting sub-system comprising at least one light source mounted within the vehicle to illuminate an interior of the vehicle with at least one second color in a first state and with at least one third color in a second state (Figs. 2A-2B, 10: show a panel in interior cabin of aircraft comprising an electrically-controllable coloring mechanism); and
a controller coupled to the coloring mechanisms and the lighting sub-system and configured for concurrently operating (Figs. 11-12, 15A-15B; ¶84): 
the coloring mechanisms to color the at least one portion of the at least one sidewall with the at least one first color; and
the lighting sub-system to illuminate the interior of the vehicle with the at least one second color, 
wherein the at least one sidewall is part of an aircraft, the interior is an aircraft cabin, each electrically-controllable coloring mechanism comprises a color-coated shield, and wherein the lighting sub-system comprises at least one light source separate from any light source used within the controllable coloring mechanisms (¶¶57-61: discussing color-coated shield; Figs. 2A-2B: the lighting sub-system is a separate panel shown on a cabin divider of the aircraft).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Callahan in view of Wu et al. CN105126226A (“Wu”).
Re 8 and 19: Callahan does not explicitly teach
further comprising an audio system coupled to the controller, and wherein the controller is configured for coordinating playing of audio on the audio system with operating the coloring mechanism and the at least one light source in the branding state.
further comprising providing an audio system coupled to the controller, and wherein the controller is configured for coordinating playing of audio on the audio system with operating the coloring mechanism and the at least one light source in the branding state.


Wu teaches/discloses  (¶¶7-8): 
further comprising an audio system coupled to the controller, and wherein the controller is configured for coordinating playing of audio on the audio system with operating the coloring mechanism and the at least one light source in the branding state.
further comprising providing an audio system coupled to the controller, and wherein the controller is configured for coordinating playing of audio on the audio system with operating the coloring mechanism and the at least one light source in the branding state.
Using an audio system in conjunction with the coloring mechanism/method achieves extra effects. For instance, as taught by Wu, those sleeping in the cabin may be gently and gradually awakened in conjunction by advantageously increasing the light within the cabin as well as ever-increasing sounds. In turn, users are awakened in a healthy manner, while causing minimal frustration.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Callahan with Wu in order to gently awaken occupants of the cabin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875